Citation Nr: 1604355	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  12-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
 in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for folliculitis, prior to March 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant had active service from November 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.  Subsequent to the rating action, the appellant proffered testimony before the undersigned in May 2013.  A transcript of that hearing was prepared and has been included in the file for review.  

After the Board Hearing, the Board sought additional information concerning the appellant's claim and remanded the claim to the agency of original jurisdiction (AOJ).  This occurred in November 2013.  The claim was then returned to the Board for review. 

In a March 2014 rating decision, the AOJ increased the disability rating for the service-connected folliculitis to 30 percent, effective March 4, 2014.  Although a higher rating had been assigned for the appellant's folliculitis, the issue remained in appellate status as the maximum initial rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

The Board notes that the appellant's Social Security Administration (SSA) records were associated with the file.  A Supplemental Statement of the Case (SSOC) was issued in March 2014, but this SSOC did not specifically discuss the data contained in the SSA records.  However, the medical records reflect recent treatment for the appellant's other health-related issues which are not on appeal before the Board.  As these records focus on the current nature and severity of the appellant's psychiatric and musculoskeletal problems, they are not pertinent as to whether the appellant is entitled to a higher evaluation for his service-connected folliculitis.  Thus, there is no prejudice to the appellant in the Board rendering the following decision. 

In December 2014, the Board issued a Decision that denied the appellant's claim for increased evaluations prior to and after March 4, 2014.  The appellant was notified of that action and he subsequently appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  The appellant informed the Court that he would not appeal the Board's action with respect to the denial of entitlement to an evaluation in excess of 30 percent for folliculitis for the period on and after March 4, 2014.  The Court found, however, that the Board erred when it denied the appellant's claim for an initial compensable evaluation for folliculitis prior to March 4, 2014.  More specifically, the Court concluded that the Board failed to adequately explain why it was denying the appellant's claim for benefits.  As such, the Court vacated the Board's action with respect to this issue and remanded the issue back to the Board for further consideration.  


FINDING OF FACTS

For the period prior to March 4, 2014, the appellant's service-connected folliculitis has not affected more than 40 percent of the entire body or more than 40 percent of exposed areas of the body, and at no time during the appeal period has it required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs within the past 12-month period.   


CONCLUSION OF LAW

For the period prior to March 4, 2014, the criteria for an initial disability evaluation of 30 percent, but no higher, for folliculitis, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (2015). 




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  Duties to Notify and to Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the appellant's claim of service connection for a skin disability was initially granted in the February 2011 rating decision.  He was subsequently assigned a higher staged rating in the March 2014 rating decision.  As the appellant's current appeal stems from a disagreement with a downstream element, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board also concludes that VA's duty to assist the appellant in the development of his claim has been satisfied.  The appellant's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's current claim. 

Pursuant to the November 2013 Board remand instructions, the appellant's more recent post-service treatment records issued at the Leavenworth and Wichita VA Medical Center (VAMCs), and dated from December 2010 to April 2014, as well private treatment record dated in March 2012 and issued by L.W., M.D., have been associated with the appellant's VBMS claims file and were reviewed by the RO and the Board in connection with the appellant's claim.  Additionally, the appellant has submitted written statements and provided credible testimony in support of his appeal, and neither the appellant, nor his representative, has otherwise alleged that there are any outstanding medical records probative of the claim that need to be obtained. 

Moreover, in addition to obtaining all relevant records, the appellant was also afforded VA examinations in connection to his skin disorder in December 2010, and in March 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the appellant's medical records, an interview with the appellant, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Laws and Statutes

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the appellant's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2015).

In this case, the appellant's service connected folliculitis has been assigned two disability ratings throughout the duration of the appeal, pursuant to 38 C.F.R. § 4.118 , Diagnostic Code 7899-7806.  Specifically, the appellant was assigned a noncompensable disability rating for his service-connected skin disorder from June 14, 2010, to March 4, 2014, and a 30 percent disability rating from March 4, 2014.  The appellant has averred that his service-connected skin disorder should have been assigned a compensable evaluation prior to March 4, 2014. 

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (20145.  Here, the appellant's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  

Under Diagnostic Code 7806, a noncompensable evaluation is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  A 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent of the entire body or of the exposed areas, or requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 percent to 40 percent of the entire body or of the exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  Lastly, a 60 percent evaluation is warranted for dermatitis or eczema affecting 40 percent of the entire body or more than 40 percent of the exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.  Id.  The regulatory provisions also indicate that the skin disorder could be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  See 38 C.F.R. Part 4 (2015).  

Diagnostic Code 7800 provides that burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, warrants a 30 percent disability evaluation.  Note (1) to Diagnostic 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: a scar five or more inches (13 or more cm.(centimeters)) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; a scar in which the surface contour is elevated or depressed on palpation; a scar that is adherent to underlying tissue; the skin is shown to be hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); there is underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); or the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, warrants a 50 percent disability evaluation.  Burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, warrants an 80 percent disability evaluation. 

Diagnostic Code 7801 provides a 30 percent rating for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 72 square inches but less than 144 square inches.  A 40 percent rating is assigned for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear, the area of which covers at least 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic 7801 (2015). 

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful and a 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, an additional 10 percent should be added to the evaluation based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic 7804 (2015). 

III.  Background and Discussion

The appellant's service treatment records reflect that he first presented at the Navy Regional Medical Center with complaints of folliculitis in December 1972.  It was noted at the time that he had scars but a determination as to the amount of skin area affected was not reported.  He was thereafter instructed not to shave for a period of seven days. 

The appellant filed a claim for service connection for folliculitis in June 2010, and was afforded a VA dermatological evaluation in December 2010.  During this evaluation, the appellant provided his medical history and reported that his skin condition first began when he started shaving in the military.  According to the appellant, he was allowed to skip the shaving requirement for periods at a time, which appeared to help with his symptoms.  The appellant reported to have intermittent flare-ups of folliculitis, and further reported to experience irritation with shaving.  Upon physical examination of the appellant's skin, the examiner noted that less than 5 percent of the appellant's exposed areas, to include his head, face, neck, and hands, and less than 5 percent of the total body area was affected by his folliculitis.  It was reported that the appellant currently had a beard and the examiner did not observe current active skin lesions or evidence of scarring.  However, because of the beard covering, the Board would observe whether lesions or scarring could actually be observed or noted was not addressed by the examiner.  Based on her evaluation of the appellant, the VA examiner diagnosed him with having folliculitis from shaving, and determined this to be the same condition the appellant suffered from in the military.  According to the examiner, the folliculitis recurred on an intermittent basis whenever he shaved.  She went on to provide the underlying cause behind the development of folliculitis, and noted that beard folliculitis is often referred to as pseudofolliculitis because it is a reaction to curly in-grown hair rather than an infection.  She further noted that treatment of this condition is not always successful, but following a certain regimen, to include discontinuing shaving; dislodging, unseating or picking out with a needle any visible ingrown hairs residing beneath the skin; and taking oral antibiotics if there is a great deal of inflammation, can be beneficial. 

Private treatment records issued by the appellant's treatment provider, Dr. W., and dated in March 2012, reflect that the appellant was seen at her office with complaints of bumps on his neck of several years duration, and an itchy abdomen of several months duration.  Dr. W. described the appellant's pseudofolliculitis barbae as being actively "scruffy" (or full) and noted that the appellant looked good.  Dr. W. noted that she had printed a shave technique for the appellant, and recommended that he use an aqua glycolic cleanser, and grow a beard.  Dr. W. further recommended that the appellant bathe in temperatures that were not too hot or long, use mild soap and pat "dry," and to use a Triamcinolone cream or moisturizer to help alleviate symptoms of itchiness. 

During his May 2013 hearing, the appellant testified that activities such as shaving served to precipitate his skin flare-ups, and he avoided going out in front of large groups of people whenever experiencing one of these flare-ups.  The appellant further testified that he had grown a beard off and on throughout the years in an attempt to cover up his skin (scars and lesions) problems.  The appellant also reported to experience scarring as a result of his folliculitis.  See May 2013 Hearing Transcript, pp. 4-7. 

An October 2013 VA treatment report reflects that physical evaluation of the appellant's skin was negative for any signs of a rash or itching. 

The appellant was afforded another VA dermatological examination in March 2014, at which time the examiner reviewed the appellant's medical history, and noted that he was required to start shaving while he was in the military.  The appellant reported to use an electric trimmer for his beard, and further noted that he was currently experiencing some irritation around his beard because he used the trimmer on the way to his examination.  The appellant also reported to have residual scarring from previous flare-ups caused by shaving.  According to the appellant, he shaved about once a month, and he always experienced flare-ups of this disorder within a day or two after shaving.  When asked whether the appellant's skin condition caused scarring or disfigurement of the head, face, or neck, the examiner indicated that it did.  When asked whether the appellant had any systemic manifestations due to any skin diseases, the examiner marked that he did not.  The examiner did note that the appellant used an over-the-counter lotion for a period of less than six weeks to help alleviate any stinging experienced as a result of shaving.  According to the examiner, the appellant had not undergone or received any treatments or procedures other than systemic or topical medications in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  On physical examination, the examiner noted that between twenty to forty percent of the appellant's exposed areas, and less than five percent of the appellant's total body area had been affected by his folliculitis.  Based on her evaluation of the appellant, the examiner diagnosed him with having pseudofolliculitis 

In light of the fact that the appellant's folliculitis caused scarring or disfigurement of the head, face, or neck, he underwent another examination in connection to this condition, during which time the examiner specifically noted that the appellant had scars on his neck as a result of his folliculitis.  When asked whether any of the scars of the head, face, or neck were painful, unstable (with frequent loss of covering of skin over the scar), or due to burns, the examiner indicated that they were not.  Physical examination of the scar, and review of the photographs provided at the time of the examination, reflected the scar to be "[o]n face/neck R/T [pseudofolliculities barbae] (from shaving)."  The examiner observed no signs of elevation, depression, adherence to underlying tissue, or missing underlying soft tissue when evaluating the scar, but did observe abnormalities in the pigmentation or texture of the head, face, or neck when describing the scar.  According to the examiner, the scar covered a total area of 24 to 30 centimeters (cm.), and did not result in distortion of the facial features and tissue loss of the head, face and neck.  When asked whether there was gross distortion or asymmetry of facial features or visible or palpable tissue loss, the examiner indicated that there was not.  The examiner further noted that the appellant's scars or disfigurement of the head, face, or neck did not result in any limitation of function.

For the period prior to March 4, 2014, and based on the lay and medical evidence of record, the Board finds that an initial compensable rating is warranted for the period prior to March 4, 2014.  More specifically, it is the conclusion of the Board that the evidence supports the assignment of a 30 percent disability rating, but no higher, for the appellant's skin disorder.  The medical evidence shows that when the appellant was initially examined in December 2010, he had a beard.  Although the examiner wrote that scarring was not present, in actuality a determination could not be made with respect to any scarring because the presence of the beard.  When the appellant was re-examined in March 2014, he was "clean-shaven".  It was at that time that the appellant informed the examiner that there had been no change in his condition but that for the purposes of the examination, the appellant had specifically shaved his beard so that the examiner could actually examine the skin.  The individual who examined the appellant in March of 2014 found that 20 to 40 percent of the face was affected by the skin condition and there were scars on the face and neck.  The examiner also found that the affected area measured approximately 20 to 30 square centimeters.  

It is further noted that when the examiner in March of 2014 provided the examination report, it was noted that "residual hyperpigmented, rough (papular and pitting) scars from previous flares caused by shaving".  There is nothing in the record that suggests that the skin area under the December 2010 beard was any less affected or that there fewer scars or pigmented areas.  Nevertheless, there is no clinical evidence of record demonstrating that the appellant's folliculitis covered more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Nor is there any evidence that the appellant had been prescribed or required to use constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the previous 12-month period.  Based on the March 2014 VA examination findings, the appellant had received and used topical medication in connection to his folliculitis for a period of less than six weeks during the previous 12 month period, and specifically appears to have used an over-the-counter lotion to help alleviate any stinging due to shaving.  Also VA treatment records prior to March 2014 are negative for any indication that the appellant received systemic therapy such as corticosteroids or other immunosuppressive drugs to treat his skin symptoms.  As such, a 30 percent rating, but no higher, for the appellant's skin disorder is warranted under Diagnostic Code 7806 for the period prior to March 4, 2014.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2015). 

The Board finds that a rating higher than 30 percent is not warranted based on the diagnostic codes relating to scars.  The evidence of record does not demonstrate that the appellant's folliculitis had been manifested by burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck; or other disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or; with four or five characteristics of disfigurement.  With respect to Diagnostic Code 7801, there is nothing in the medical evidence to show that the appellant's skin disorder covered an area exceeding 144 square inches to warrant a 40 percent disability rating during the period prior to March 2014.  In addition, Diagnostic Code 7802 has a maximum rating criteria of 10 percent, and Diagnostic Code 7804 has a maximum rating criteria of 30 percent.  As such, they are not for application.  Further, the appellant has not been shown to have any limitation of motion or limitation of function as a result of his tinea corporis and cruris.  Therefore, Diagnostic Code 7805 is also inapplicable. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the appellant.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1).  The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), an appellant may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions. 

Moreover, the AOJ has already granted the appellant's claim for total disability based on individual unemployability, as reflected in the June 2014 rating decision.  Since the application of the regular schedular standards has resulted in a total rating, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation need not be considered.


ORDER

Entitlement to a 30 percent disability evaluation for folliculitis is granted, from the date of the claim through March 3, 2014, subject to the laws and regulations governing monetary awards.



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


